DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-4, and 6-7 are pending in this application and have been examined on the merits.
Response to Arguments
Applicant’s arguments, see Page 7, filed 03/13/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 1, 3, 5 and 6 has been withdrawn. 
Applicant’s arguments, see Page 7, filed 03/13/2022, with respect to the rejection of claim 1 under U.S.C 102(a)(1) have been considered but are moot because the claims have been amended and the new ground of rejection does not rely on the single reference as applied in the prior rejection. 
Applicant’s arguments, see Page 7, filed 03/13/2022, with respect to the rejection(s) of claim(s) 2-4 as unpatentable over Chen in view of Loveless under U.S.C 103(a) have been fully considered but are moot because the claims have been amended and the new ground of rejection does not rely on the combination of references as applied in the prior rejection. 
Applicant’s arguments, see Page 8, filed 03/13/2022, with respect to the rejection(s) of claim(s) 5-7 under U.S.C 103(a) have been fully considered and are not persuasive. It is noted that Claim 5 is canceled. The combined references as applied to the previous rejection for Claims 6 and 7 still teach all the features of the amended claims, as detailed below. 
Applicant's arguments, see Page 8, filed 03/13/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., additional details of the orientation of the second portion of the tube that facilitate functional language with respect to the manipulation of the vacuum hose with the air grinder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 1 objected to because of the following informalities: “said second portion engaging a vacuum hose of the vacuum source” should be “said second portion being configured to engage a vacuum hose of the vacuum source” to clarify the intended use.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: “an air grinder having body” (line 4) should be “an air grinder having a body” for clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims, 1, 3-4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "Wherein said second portion is parallel to a longitudinal axis of a handle of the air grinder" in line 34, This claim does not positively recite an air grinder, i.e. the claim is drawn to “An air grinder vacuuming assembly for facilitating dust and debris produced from an air grinder…” . Therefore, it appears the claim is referring to the second portion being configured to be parallel to a longitudinal axis of a handle of the air grinder,” but it is unclear as claimed whether or not the Applicant intends to be claiming the air grinder as a part of the assembly.  Further, the cited limitation is repeated in line 36, As such the claim is indefinite. For the purposes of examination Examiner will interpret this limitation as “wherein said second portion is configured to be parallel to a longitudinal axis of a handle of the air grinder,”
Due to their dependence on claim 1, claims 3 and 4 are also rejected. 
Claim 6 recites the limitation "Wherein said second portion is parallel to a longitudinal axis of a handle a handle of the air grinder" in line 41. This claim does not positively recite an air grinder, i.e. the claim is drawn to “An air grinder vacuuming assembly for facilitating dust and debris produced from an air grinder…” Therefore, it appears the claim is referring to the second portion being configured to be parallel to a longitudinal axis of a handle of the air grinder, but it is unclear as claimed whether or not the Applicant intends to be claiming the air grinder as part of the assembly. As such the claim is indefinite. For the purposes of examination Examiner will interpret this limitation as “wherein said second portion can be configured to be parallel to a longitudinal axis of a handle of the air grinder,”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, it appears that all of the limitations of Claim 3 have already been recited in Claim 1. Specifically, it is clear from the original disclosure that “a drive opening” (see Claim 3, line 3) is referencing the drive opening of Claim 1 as opposed to a different drive opening. However, even if this was corrected to address the lack of antecedent basis, there are no additional limitations presented in Claim 3 that further limit Claim 1.  
With respect to Claim 4, it appears that all the limitation of Claim 4 has already been recited in Claim 1.  Specifically, it is clear from the original disclosure that “a suction opening” (see Claim 4, line 2) is referencing the suction opening of Claim 1 as opposed to a different suction opening. However, even if this was corrected to address the lack of antecedent basis, there are no additional limitations presented in Claim 4 that further limit Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 8,801,506 B2) in view of Loveless et al (US Patent Publication US20200122294 A1) and in further view King, JR (US 20130198996 A1)
Regarding Claim 1, Chen teaches an air grinder vacuuming assembly for facilitating dust and debris produced from an air grinder to be captured and directed into a vacuum source, said assembly comprising: a shield (3) being removably attachable to an air grinder (1) such that said shield (3) surrounds a grinding disk (2) on the air grinder (1) wherein said shield (3) is configured to contain dust and debris produced by the grinding disk; wherein said shield (3) has an upper wall (32) and a perimeter lip (31) extending downwardly (shown in Fig 1) therefrom, said upper wall (32) having an upper surface (Shown in Fig 2) and a lower surface (Shown in Fig 3), said perimeter lip having a distal edge (Shown in Annotated Illustration A) with respect to said upper wall, a coupler (322) being coupled to said shield (3) such that said coupler surrounds the drive portion of the air grinder (1) said coupler being tightenable (fastening member 322) to engage the drive portion for retaining said shield on the air grinder (1); and a tube (34) being fluidly coupled to said shield (3) such that said tube (34) is in fluid communication with the grinding disk (2) wherein said tube (34) is configured to have the dust and debris pass there through, said tube being fluidly attachable to a vacuum source (dust suction device 5) wherein said tube is configured to facilitate the dust and debris to be sucked away from the air grinder. said upper wall (32) has a drive opening (See Annotated Illustration A) extending through said upper surface and said lower surface (shown in fig 1) for accommodating a drive portion of the air grinder (1), said drive opening being centrally positioned (Shown in figure 1) on said upper wall; said shield has a suction opening (Chen, opening on bottom side of shield of tube 34)) extending through said upper surface and said lower surface (both sides of 32), said suction opening being positioned between said drive opening (See Annotated Illustration A) and said perimeter lip (31); and said tube (34) has a first portion (See Annotated Illustration A) second portion (See Annotated Illustration A), said first portion having a first end , said second portion having a second end (See Annotated Illustration A), said first end being coupled to the upper surface of said upper wall having said first portion surrounding said suction opening (See Annotated Illustration A), said second portion engaging a vacuum hose of the vacuum source (5).

    PNG
    media_image1.png
    599
    709
    media_image1.png
    Greyscale

Annotated Illustration A (Figure 2 of Chen)
But does not teach said distal edge having a recessed portion extending partially around the circumference of said perimeter lip to accommodate a tool for removing the grinding disk from the air grinder. Wherein said tube has a first portion forming an angle with a second portion, second portion behind directed laterally away from said shield and said second portion being perpendicular to said first portion wherein said second portion is parallel to longitudinal axis of a handle of the air grinder
However Loveless does teach a distal edge(shown in Annotated Illustration B) having a recessed portion (Removable access hatch 126) extending partially around the circumference of said perimeter lip (shown in fig 1-3 of Loveless) to accommodate a tool for removing the grinding disk from the air grinder. 
It would be obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Chen with the teaching of Loveless to incorporate the removable access hatch of Loveless in order to gain the benefit of “allowing the operator to grind against a vertical surface, such as when grinding a floor against a wall.” (Paragraph 0026 of Loveless). 
King JR does teach wherein said tube has a first portion forming an angle (See Annotated Illustration C) with a second portion (See Annotated Illustration C), and said second portion being directed laterally away from said shield (See Annotated Illustration C), and, said second portion (Annotated figure C) being perpendicular to said first portion (Annotated Figure C and further see King Jr  Fig 4 where 118 is  more explicitly shown at a right angle) wherein said second portion is parallel to longitudinal axis of a handle of the air grinder (See annotated Figure C and See Para [0034] “The vacuum coupler 118 is substantially parallel to the body of the rotary tool 102 when the shroud 110 is coupled to the rotary tool 102.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Chen to incorporate the teachings of King JR, to have to have an angled tube extending laterally in order to easily couple to a stiff vacuum tube, extend the range and assist in allowing for the tool to access certain places such as corners and cabinets. 
Regarding claim 3, Chen as modified teaches all of the limitations of claim 2 and further teaches wherein said upper wall (Chen 32) has driven opening (see Annotated Illustration A) extending through said upper surface (Top side of upper wall 32 of Chen) and said lower surface (bottom side of upper wall 32 of Chen) for accommodating a drive portion of the air grinder, said drive opening being centrally positioned on said upper wall (see Annotated Illustration A).

    PNG
    media_image2.png
    697
    589
    media_image2.png
    Greyscale

Annotated Illustration A (Figure 2 of Chen)

    PNG
    media_image3.png
    336
    392
    media_image3.png
    Greyscale

Annotated Illustration B (Figure 1 of Loveless)
Regarding Claim 4, Chen as modified teaches all of the limitations of claim 3 and in addition teach wherein said shield (3) has a suction opening (Chen, opening on bottom side of shield of tube 34), extending through upper wall 32) extending through said upper surface and said lower surface, said suction opening (34 extending through both upper wall) being positioned between said drive opening and said perimeter lip (shown in fig 2).



    PNG
    media_image4.png
    245
    463
    media_image4.png
    Greyscale

Annotated Illustration C, Figure 3 of King JR
Regarding Claim 6, Chen as modified above teaches an air grinder vacuuming assembly for facilitating dust and debris produced from an air grinder to be captured and directed into a vacuum source, said assembly comprising: 
a shield (3) being removably attachable to an air grinder (1) such that said shield surrounds a grinding disk (2) on the air grinder (1) wherein said shield (3) is configured to contain dust and debris produced by the grinding disk, said shield (3) having an upper wall (32) and a perimeter lip (31) extending downwardly therefrom, said upper wall (32) having an upper surface and a lower surface (both sides 32), said perimeter lip (31) having a distal edge with respect to said upper wall, said upper wall (32) having a drive opening (illustration) extending through said upper surface and said lower surface for accommodating a drive portion of the air grinder (1), said drive opening being centrally positioned on said upper wall (figure 1), said shield (3) having a suction opening (34) extending through said upper surface and said lower surface (both sides of 32), said suction opening being positioned between said drive opening (Shown in Fig 2 of Chen and Annotated Illustration A) and said perimeter lip (31); 
A coupler (322) being coupled to said shield (3) such that said coupler (322) surrounds the drive portion of the air grinder (1) , said coupler being tightenable to engage the drive portion for retaining said shield on the air grinder, said coupler (21) extending upwardly from said upper surface of said upper wall, said coupler (21) extending around said drive opening (8) in said upper wall, said coupler (21) having a pair of terminal ends (22) each being directed away from said drive opening, said terminal ends being urged toward each other when said coupler is tightened for engaging the drive portion (para 0010 "The top 321 also includes a fastening member 322 coupled with the grinding machine tool and an adjustment member 323 hinged on the fastening member 322 to adjust tightness of the fastening member 322."), said terminal ends being urged away from each other when said coupler is loosened for disengaging the drive portion; 
and a tube (34) being fluidly coupled to said shield such that said tube (34) is in fluid communication with the grinding disk (2) wherein said tube (34) is configured to have the dust and debris pass therethrough, said tube being fluidly attachable to a vacuum source wherein said tube is configured to facilitate the dust and debris to be sucked away from the air grinder (2) (Para 9 "The dust collection cap 32 further includes a dust discharge port 34 communicating with the dust collection chamber 33 and an airflow guiding portion 35 to guide airflow from the dust collection chamber 33 to the dust discharge port 34."), said tube (34) has a first portion (See Annotated Illustration A) second portion (See Annotated Illustration A), said first portion having a first end , said second portion having a second end (See Annotated Illustration A), said first end being coupled to the upper surface of said upper wall having said first portion surrounding said suction opening (See Annotated Illustration A), said second portion engaging a vacuum hose of the vacuum source (5).
	But does not teach said distal edge having a recessed portion extending partially around the circumference of said perimeter lip to accommodate a tool for removing the grinding disk from the air grinder and wherein said tube has a first portion forming an angle with a second portion, and extending perpendicularly away from said upper surface, Said second portion being perpendicular to said first portion wherein said second portion is parallel to a longitudinal axis of a handle of the air grinder. and said second portion being directed laterally away from said shield.
However Loveless does teach a distal edge having a recessed portion (removable access hatch 126) extending partially around the circumference of said perimeter lip (shown in fig 1-3 of Loveless)  to accommodate a tool for removing the grinding disk from the air grinder. 
It would be obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Chen with the teaching of Loveless and incorporate the removable access hatch of Loveless in order to gain the benefit of “allowing the operator to grind against a vertical surface, such as when grinding a floor against a wall.” (Paragraph 0026 of Loveless). 
However King JR, does teach wherein said tube has a first portion forming an angle (See Annotated Illustration C) with a second portion (See Annotated Illustration C) and extending perpendicularly away from said upper surface (See annotated Illustration C), Said second portion being perpendicular to said first portion wherein said second portion is parallel to a longitudinal axis of a handle of the air grinder (See Annotated Illustration C and further see King Jr  Fig 4 where 118 is  more explicitly shown at a right angle and also note (King Jr Para [0081] “In an exemplary embodiment, the vacuum coupler 118 couples to the vacuum coupler opening 412.” King teaches a vacuum coupler that can be attached and detached, and does not teach a specific orientation in which it must be coupled), and said second portion being directed laterally away from said shield (See Annotated Illustration C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Chen to incorporate the teachings of King JR, to have to have an angled tube extending laterally in order to easily couple to a stiff vacuum tube, extend the range and assist in allowing for the tool to access certain places such as corners and cabinets. 
Further it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to attached the vacuum coupler to the coupling opening in a way that would have the second portion to be parallel to longitudinal axis of the handle of the air grinder, in order to minimize the amount of space the grinder assembly takes up. 
Regarding Claim 7, Chen teaches an air grinder vacuuming system for facilitating dust and debris produced from an air grinder to be captured and directed into a vacuum source, said system comprising:
an air grinder having body (12) and a drive portion (16);

a shield (3) being removably attachable to said air grinder (1)  such that said shield (3) surrounds a grinding disk (2) on said air grinder (1) wherein said shield (3) is configured to contain dust and debris produced by said grinding disk (2), said shield (3) having an upper wall (32) and a perimeter lip (31) extending downwardly therefrom(31), said upper wall (32) having an upper surface (32) and a lower surface (other side of 32), said perimeter lip (31) having a distal edge with respect to said upper wall (32), said upper wall (32) having a drive opening extending through said upper surface (32) and said lower surface (other side of 32) for accommodating said drive portion of said air grinder (1) , said drive opening (32) being centrally positioned on said upper wall (fig 1), said shield having a suction opening (34) extending through said upper surface (32) and said lower surface (other side of 32), said suction opening being positioned between said drive opening (under 32) and said perimeter lip;
a coupler (322) being coupled to said shield (2) such that said coupler (322) surrounds the drive portion (1) of the air grinder , said coupler being tightenable to engage the drive portion for retaining said shield on the air grinder, said coupler (322) extending upwardly from said upper surface of said upper wall, said coupler (21) extending around said drive opening (Shown in Fig. 2) in said upper wall, said coupler (322) having a pair of terminal ends (321) each being directed away from said drive opening, said terminal ends being urged toward each other when said coupler is tightened for engaging the drive portion (para 0010 "The top 321 also includes a fastening member 322 coupled with the grinding machine tool and an adjustment member 323 hinged on the fastening member 322 to adjust tightness of the fastening member 322."), said terminal ends (321) being urged away from each other when said coupler is loosened (through bolt 323) for disengaging the drive portion;
and a tube (34) being fluidly coupled to said shield (3) such that said tube (34) is in fluid communication with said grinding disk (2) wherein said tube is configured to have the dust and debris pass there through, said tube being fluidly attachable to a vacuum source wherein said tube is configured to facilitate the dust and debris to be sucked away from said air grinder (Para 10 "The dust discharge port 34 is connected to a dust suction device 5 which allows a great amount of dust to be guided via the airflow guiding portion 35 to the dust discharge port 34.") said tube (34) has a first portion (See Annotated Illustration A) second portion (See Annotated Illustration A), said first portion having a first end , said second portion having a second end (See Annotated Illustration A), said first end being coupled to the upper surface of said upper wall having said first portion surrounding said suction opening (See Annotated Illustration A), said second portion engaging a vacuum hose of the vacuum source (5).
Chen does not teach said perimeter lip having a distal edge with respect to said upper wall, said distal edge having a recessed portion extending partially around the circumference of said perimeter lip to accommodate a tool for removing said grinding disk from said air grinder, and wherein said tube has a first portion forming an angle with a second portion, and said second portion being directed laterally away from said shield.
However Loveless does teach a distal edge having a recessed portion (removable access hatch 126) extending partially around the circumference of said perimeter lip (shown in fig 1-3 of Loveless) to accommodate a tool for removing the grinding disk from the air grinder. 
It would be obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Chen with the teaching of Loveless and incorporate the removable access hatch of Loveless in order to gain the benefit of “allowing the operator to grind against a vertical surface, such as when grinding a floor against a wall.” (Paragraph 0026 of Loveless). 
However King JR, does teach wherein said tube has a first portion forming an angle (See Annotated Illustration C) with a second portion (See Annotated Illustration C) and extending perpendicularly away from said upper surface (See Annotated Illustration C), and said second portion being perpendicular to said first portion wherein said second portion is parallel to a longitudinal axis of a handle of the air grinder (See Annotated Illustration C and further see King Jr  Fig 4 where 118 is  more explicitly shown at a right angle and also note (See King Jr Para [0034] “The vacuum coupler 118 is substantially parallel to the body of the rotary tool 102 when the shroud 110 is coupled to the rotary tool 102.”), and said second portion being directed laterally away from said shield (See Annotated Illustration C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Chen to incorporate the teachings of King JR, to have to have an angled tube extending laterally in order to easily couple to a stiff vacuum tube, extend the range and assist in allowing for the tool to access certain places such as corners and cabinets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woods teaches a similar configuration where the pipe attached to the grinder extends away perpendicularly away from the upper surface, the second portion being perpendicular to said first portion, and the second portion is parallel to a longitudinal axis of a handle of the air grinder. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723